Exhibit 10(h)(xix)

OFFICER INDEMNIFICATION AGREEMENT
IDACORP, INC.

                        This Agreement is made and entered into as of the ____
day of _________, 200_ by and between IDACORP, Inc., an Idaho corporation (the
"Corporation"), and _________________ (the "Indemnitee").

Recitals

Whereas, it is essential to the Corporation that it attract and retain as
Officers of the Corporation and the Subsidiaries the most capable persons
available; and

Whereas, Indemnitee is an Officer of the Corporation and/or one or more of the
Subsidiaries and is serving as such at the request of the Corporation; and

Whereas, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims being asserted against officers of public companies
in the current environment; and

Whereas, in addition to the indemnification to which Indemnitee is entitled
pursuant to the Idaho Business Corporation Act, the general corporation law of
each other jurisdiction in which a Subsidiary for whom Indemnitee serves as an
Officer is organized, the Articles of Incorporation of the Corporation, as
amended, and the Articles of Incorporation or similar document of each
Subsidiary for whom Indemnitee serves as an Officer (collectively, the
"Charters"), the Corporation has purchased, at its expense, officers' liability
insurance protecting Indemnitee in connection with such service; and

Whereas, the Corporation and Indemnitee have concluded that the indemnities
available under the Charters and the insurance currently in effect need to be
supplemented to more fully protect Indemnitee against the risks associated with
Indemnitee's service as an Officer of the Corporation and/or any Subsidiary; and

Whereas, in recognition of Indemnitee's need for additional protection against
personal liability in order to enhance Indemnitee's service to the Corporation
and/or any Subsidiary in an effective manner, and in order to induce Indemnitee
to provide services to the Corporation and/or any Subsidiary as an Officer
thereof, the Corporation wishes to provide in this Agreement for the
indemnification of Indemnitee to the fullest extent permitted by law and as set
forth in this Agreement;[ and]

[ADD THE FOLLOWING IF THIS AGREEMENT REPLACES AN EXISTING AGREEMENT--Whereas,
the Corporation and Indemnitee previously entered into an Officer
Indemnification Agreement dated as of ____________, ______ (the "Prior
Agreement") and the Corporation and Indemnitee desire that this Agreement
supersede the Prior Agreement in its entirety;]

--------------------------------------------------------------------------------


Now, therefore, in consideration of the foregoing, the covenants contained
herein and Indemnitee's service to the Corporation and/or any Subsidiary, the
Corporation and Indemnitee, intending to be legally bound, hereby agree as
follows:

Section 1.    Agreement to Serve

Indemnitee will serve or continue to serve as an Officer faithfully and to the
best of Indemnitee's ability at will of the Corporation and/or any Subsidiary,
or until such earlier time as Indemnitee tenders his resignation in writing.

Section 2.    Definitions

The following terms, as used herein, shall have the following respective
meanings:

2.1.            "Affiliate" of any specified Person means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
"control" when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise; and
the terms "controlling" and "controlled" have meanings relative to the
foregoing.

2.2.            "Beneficial Owner" shall have the meaning set forth in Exchange
Act Rule 13d‑3.

2.3.            "Board" means the Board of Directors of the Corporation.

2.4.            "Change in Control" means:

(a)                any person (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Section 13(d) of the Exchange Act, excluding (i) the
Corporation or any Subsidiary, (ii) a corporation or other entity owned,
directly or indirectly, by the stockholders of the Corporation immediately prior
to the transaction in substantially the same proportions as their ownership of
stock of the Corporation, (iii) an employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any Subsidiary or (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities ("Exchange Act Person")) is the Beneficial Owner, directly or
indirectly, of 20% or more of the combined voting power of the then outstanding
voting securities eligible to vote generally in the election of directors of the
Corporation; provided, however, that no Change in Control will be deemed to have
occurred as a result of a change in ownership percentage resulting solely from
an acquisition of securities by the Corporation;

-2-

--------------------------------------------------------------------------------


(b)               any Exchange Act Person has commenced a tender or exchange
offer to acquire any stock of the Corporation (or securities convertible into
stock) for cash, securities or any other consideration provided that, after the
closing of the offer with full shareholder subscription, such Exchange Act
Person would be the Beneficial Owner, directly or indirectly, of 20% or more of
the combined voting power of the then outstanding voting securities eligible to
vote generally in the election of directors of the Corporation (calculated as
provided in Paragraph (d) of Rule 13d-3 under the Exchange Act in the case of
rights to acquire stock);

(c)                all required shareholder approvals have been obtained for a
merger, consolidation, reorganization or share exchange, or sale of all or
substantially all of the assets, of the Corporation or Idaho Power Company (a
"Qualifying Transaction"), unless, immediately following such Qualifying
Transaction, all of the following will have occurred: (i) all or substantially
all of the Beneficial Owners of the Corporation immediately prior to such
Qualifying Transaction will be the Beneficial Owners in substantially the same
proportions, directly or indirectly, of more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation or other entity resulting from such
Qualifying Transaction (including, without limitation, a corporation or other
entity which, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more Subsidiaries) (as the case may be, the "Successor Entity"), (ii) no
Exchange Act Person will be the Beneficial Owner, directly or indirectly, of 20%
or more of the combined voting power of the then outstanding voting securities
eligible to vote generally in the election of directors of the Successor Entity
and (iii) at least a majority of the members of the board of directors of the
Successor Entity will be Incumbent Directors;

(d)               shareholder approval of a complete liquidation or dissolution
of the Corporation or Idaho Power Company;

(e)                within a 24-month period, individuals who were directors of
the Board immediately before such period ("Incumbent Directors") cease to
constitute at least a majority of the directors of the Board; provided, however,
that any director who was not a director of the Board at the beginning of such
period shall be deemed to be an Incumbent Director if the election or nomination
for election of such director was approved by the vote of at least two-thirds of
the directors of the Board then still in office (i) who were in office at the
beginning of the 24-month period or (ii) whose election or nomination for
election was so approved, in each case, unless such individual was elected or
nominated as a result of an actual or threatened election contest or as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any Exchange Act Person other than the Board; or

(f)                 consummation of any transaction described in Section 2.4(c)
or 2.4(d) if such transaction was not approved by shareholders.

For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company's assets into separate distribution, transmission or generation entities
or such other entities as the Corporation or Idaho Power Company may determine
shall not constitute a Change in Control unless so determined by the Board.

-3-

--------------------------------------------------------------------------------


Upon the Board's determination that (x) a tender offer that constituted a Change
in Control under Section 2.4(b) will not result in an Exchange Act Person
becoming the Beneficial Owner, directly or indirectly, of 20% or more of the
combined voting power of the then outstanding voting securities eligible to vote
generally in the election of directors of the Corporation or (y) the Qualifying
Transaction described in Section 2.4(c) will not be closed or (z) a complete
liquidation or dissolution of the Corporation or Idaho Power Company that was
approved by shareholders, as described in Section 2.4(d), will not occur, a
Change in Control shall be deemed not to have occurred from such date of
determination forward, and this Agreement shall continue in effect as if no
Change in Control had occurred.

2.5.            "Claim" means any threatened, pending or completed action, suit,
proceeding, arbitration or other alternative dispute resolution mechanism,
inquiry, hearing or investigation, whether conducted by the Corporation, a
Subsidiary or any other Person, whether civil, criminal, administrative,
legislative, investigative, or other, and in each case whether or not commenced
prior to the date of this Agreement, that relates to a Covered Event, and
includes, without limitation, those brought by or in the name of the
Corporation, a Subsidiary or any Director or Officer of the Corporation or of
any Subsidiary.

2.6.            "Covered Event" means any event or occurrence that takes place
either prior to, on or after the date of this Agreement arising out of, or
related to, the fact that Indemnitee is or was an Officer, or while an Officer,
is or was serving at the request of the Corporation or a Subsidiary as a
director, officer, employee, trustee, agent, partner, member or fiduciary of
another corporation, partnership, limited liability company, association, joint
venture, employee benefit plan, trust, or other enterprise or organization, or
related to anything done or not done by Indemnitee in any such capacity, whether
or not the basis of the Claim is alleged action or failure to act in an Official
Capacity or in any other capacity while serving as described above.  An Officer
is considered to be serving an employee benefit plan at the request of the
Corporation or a Subsidiary if the Officer's duties to the Corporation or such
Subsidiary also impose duties on, or otherwise involve services by, the Officer
to the plan or to participants in or beneficiaries of the plan.

2.7.            "D & O Insurance" means the directors' and officers' liability
insurance issued by the insurers, and having the policy numbers, amounts and
deductibles set forth in Section 5.1 hereof and any replacement or substitute
policy or policies issued by one or more reputable insurers, providing, in the
aggregate, at all times and in all respects, coverage at least comparable and in
the same amount as that provided under the policies identified in Section 5.1
hereof.

2.8.            "Director" means an individual who is or was a director of the
Corporation.  "Director" includes, unless the context requires otherwise, the
estate or personal representative of a Director.

2.9.            "Disinterested Director" means a Director, who at the time of
any vote referred to in Section 7.2.2 hereof, is not:

(a)                A party to the Claim giving rise to the subject matter of the
decision being made; or

(b)               An individual having a familial, financial, professional or
employment relationship with Indemnitee whose indemnification or advance for
Expenses is the subject of the decision being made, which relationship would, in
the circumstances, reasonably be expected to exert an influence on such
Director's judgment when voting on the decision being made.

2.10.        "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

-4-

--------------------------------------------------------------------------------


2.11.        "Expenses" includes attorneys' fees, retainers, court costs, travel
expenses, fees and expenses of experts, including accountants and other
advisors, transcript costs, filing fees, telephone charges, postage, copying
costs, delivery service fees and other costs, disbursements, expenses and
obligations of the type typically paid or incurred in connection with (i)
investigating, prosecuting or defending, being a witness in or participating in
(including on appeal), or preparing for any of the foregoing in any Claims
relating to a Covered Event or (ii) establishing a right to indemnification
under Section 7.2.5 hereof.

2.12.        "Loss" means any amount which Indemnitee incurs as a result of any
Claim, including, without limitation (a) all judgments, penalties and fines, and
amounts paid or to be paid in settlement, (b) all interest, assessments and
other charges paid or payable in connection therewith and (c) any federal,
state, local or foreign taxes imposed (net of the value to Indemnitee of any tax
benefits resulting from tax deductions or otherwise as a result of the actual or
deemed receipt of any payments under this Agreement).

2.13.        "Officer" means an individual who is or was an officer of the
Corporation and/or any Subsidiary.  "Officer" includes, unless the context
requires otherwise, the estate or personal representative of an officer.

2.14.        "Official Capacity" means the position in the Corporation and/or
any Subsidiary held by Indemnitee.

2.15.        "Other Enterprise" means any corporation (other than the
Corporation or any Subsidiary), partnership, limited liability company, joint
venture, association, employee benefit plan, trust or other enterprise or
organization to which Indemnitee renders service at the request of the
Corporation or any Subsidiary.

2.16.        "Person" means any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock corporation,
trust, unincorporated organization or government (or any subdivision,
department, commission or agency thereof).

2.17.        "Special Legal Counsel" means a law firm or an attorney that (a)
neither is nor in the past five years has been retained to represent in any
material matter the Corporation, any Subsidiary, any Other Enterprise,
Indemnitee or any other party to the Claim, (b) under applicable standards of
professional conduct then prevailing would not have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee's rights to indemnification under this Agreement and (c) is
reasonably acceptable to the Corporation and Indemnitee.

2.18.        "Subsidiary" of a Person means (i) any corporation more than fifty
percent (50%) of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization more than fifty
percent (50%) of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled.  Unless otherwise expressly
provided, all references herein to a "Subsidiary" shall mean a Subsidiary of the
Corporation.

-5-

--------------------------------------------------------------------------------


2.19.        "Trust" shall have the meaning set forth in Section 10 hereof.

2.20.        "Voting Securities" means any securities of the Corporation that
vote generally in the election of Directors.

Section 3.   Indemnification

3.1.            General Indemnity Obligation.

3.1.1.                  Subject to the remaining provisions of this Agreement,
the Corporation hereby indemnifies and holds Indemnitee harmless for all Losses
and Expenses, until no Claims relating to any Covered Event may be asserted
against Indemnitee and until any Claims commenced prior thereto are finally
terminated and resolved, regardless of whether Indemnitee continues to serve as
an Officer.

3.1.2.                  The obligations of the Corporation under this Agreement
shall apply to the fullest extent authorized or permitted by the provisions of
applicable law, as presently in effect or as changed after the date of this
Agreement, whether by statute or judicial decision.

3.1.3.                  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for a portion of the Losses
and/or Expenses paid with respect to a Claim but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify and hold Indemnitee
harmless against the portion thereof to which Indemnitee is entitled.  The
Reviewing Party (as such term is defined in Section 7.2.2 hereof) shall
determine the portion (if less than all) of such Losses and/or Expenses for
which Indemnitee is entitled to indemnification under this Agreement.

3.1.4.                  Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee has been wholly successful on the merits or
otherwise in defense of any or all Claims relating to (or arising in whole or in
part out of) a Covered Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Corporation shall indemnify and hold
Indemnitee harmless against all Expenses incurred in connection therewith.

3.2.            Indemnification for Serving as Witness.  Subject to the
exclusions set forth in Section 4 hereof, the Corporation hereby indemnifies and
holds Indemnitee harmless for all Losses and Expenses in connection with the
preparation to serve or service as a witness for any Claim in which Indemnitee
is not a party, if such actual or proposed service as a witness arose by reason
of Indemnitee having served as an Officer.

3.3.            Events Covered.  Indemnification under Section 3.1 and/or 3.2 of
this Agreement shall be available to Indemnitee regardless of whether the
Covered Event that gives rise to the Claim for which Indemnitee seeks
indemnification arose prior to, on or after the date of this Agreement.

-6-

--------------------------------------------------------------------------------


Section 4.    Limitations on Indemnification

4.1.            Coverage Limitations.  No indemnification is available pursuant
to the provisions of this Agreement:

4.1.1.                  If such indemnification is prohibited by applicable law;

4.1.2.                  In respect of any Claim initiated by Indemnitee against
the Corporation, any Subsidiary or any Director or Officer of the Corporation or
any Subsidiary, unless (i) the Corporation has joined in or consented to the
initiation of such Claim or (ii) the Claim is one to enforce indemnification
rights under Section 7.2.5 hereof;

4.1.3.                  In respect of any Losses, Expenses or payment of profits
arising from the purchase and sale by Indemnitee of securities in accordance
with the provisions of Section 16(b) of the Exchange Act or any similar
provisions of any federal, state or local statutory law;

4.1.4.                  In respect of any fine or penalty arising out of a
violation of Section 16(a) of the Exchange Act or similar provisions of any
federal, state or local statutory law;

4.1.5.                  In respect of any civil penalty arising out of a
violation of the federal securities laws under Section 21A of the Exchange Act
or similar provisions of any federal, state or local statutory law;

4.1.6.                  In connection with a Claim by or in the right of the
Corporation or any Subsidiary, except for reasonable Expenses incurred in
connection with such Claim if it is determined that Indemnitee has conducted
himself in good faith and (a) that he reasonably believed (1) in the case of
conduct in his Official Capacity with the Corporation or any Subsidiary, that
his conduct was in the Corporation's or such Subsidiary's best interests; and
(2) in all other cases, that his conduct was at least not opposed to the
Corporation's or such Subsidiary's best interests; and (3) in the case of any
criminal proceeding, that he had no reasonable cause to believe his conduct was
unlawful; or (b) that the Claim involved conduct for which indemnification has
been made permissible or obligatory under a provision of the applicable Charter;

4.1.7.                  In connection with any Claim with respect to conduct for
which Indemnitee was adjudged liable on the basis that he received a financial
benefit to which Indemnitee was not entitled, whether or not involving action in
his Official Capacity;

4.1.8.                  If a final decision by a court having jurisdiction in
the matter determines that such indemnification is unlawful;

4.1.9.                  If Indemnitee's conduct giving rise to the Claim with
respect to which indemnification is requested  is finally adjudged to have been
known by Indemnitee to be fraudulent, deliberately dishonest or willful
misconduct; and

-7-

--------------------------------------------------------------------------------


4.1.10.              In connection with a loss arising out of Indemnitee's
conduct that constitutes an intentional infliction of harm on the Corporation,
the shareholders or any Subsidiary, or an intentional violation of criminal law.

4.2.            No Duplication of Payments.  The Corporation shall not be liable
under this Agreement to make any payment otherwise due and payable to the extent
Indemnitee has otherwise actually received payment (whether under the Charter or
the bylaws of the Corporation or of any Subsidiary, the D & O Insurance or
otherwise) of any amounts otherwise due and payable under this Agreement, except
to the extent the aggregate of Losses and Expenses to be indemnified exceeds the
Losses and Expenses for which Indemnitee has been indemnified.

Section 5.    D & O Insurance

5.1.            Current Policies.  The Corporation presently has in force and
effect policies of D & O Insurance with such insurance companies, and having the
policy numbers, amounts and deductibles as follows:

Insurer

Policy No.

Amount

Deductible

AEGIS

DO167A1A04

$35,000,000

None

EIM

90083804DO

$50,000,000

None

Copies of such policies are available for inspection by Indemnitee at the
Corporation's principal executive offices.

5.2.            Continued Coverage.  The Corporation hereby covenants and agrees
that, subject only to the provisions of Section 5.3 hereof, the Corporation
shall maintain the D & O Insurance providing, in all respects, coverage at least
comparable and in the same amount as the D & O Insurance specified in Section
5.1 hereof, for so long as Indemnitee shall continue to serve as an Officer, and
thereafter so long as Indemnitee shall be subject to any possible Claim relating
to a Covered Event.

5.3.            Limitations on D & O Insurance.  The Corporation shall have no
obligation to maintain D & O Insurance if the Board determines in good faith, as
a matter of reasonable business judgment, that such insurance is not reasonably
available, the premium cost for such insurance is substantially disproportionate
to the amount of coverage provided, or the coverage provided by such insurance
is so limited by exclusions as to provide an insufficient benefit.  The
Corporation shall promptly inform Indemnitee in writing of such determination.

5.4.            Indemnification.  The Corporation's indemnification obligation
to Indemnitee under this Agreement shall not be affected by any reduction in, or
cancellation of, the D&O Insurance (whether voluntary or involuntary on behalf
of the Corporation).

Section 6.    Notifications and Defense of Claims

-8-

--------------------------------------------------------------------------------


6.1.            Notice by Indemnitee.  Indemnitee shall give notice in writing
to the Corporation as soon as practicable after Indemnitee becomes aware of any
Claim with respect to which indemnification will or could be sought under this
Agreement; provided that the failure of Indemnitee to give such notice shall not
relieve the Corporation of any obligations it may have to Indemnitee otherwise
than under this Agreement.

6.2.            Defense.

6.2.1.                  In the event any Claim relating to Covered Events is by
or in the right of the Corporation or any Subsidiary, Indemnitee may, at the
option of Indemnitee, either control the defense thereof or accept the defense
provided under the D & O Insurance; provided, however, that Indemnitee may not
control the defense if such decision would affect the coverage provided by the D
& O Insurance, if any, to Indemnitee, the Corporation, any Subsidiary or the
other Directors and Officers covered thereby.  The Corporation shall not be
entitled to assume the defense of any Claim relating to Covered Events brought
by or in the right of the Corporation or any Subsidiary.

6.2.2.                  In the event any Claim relating to Covered Events is
other than by or in the right of the Corporation or any Subsidiary, the
Corporation shall be entitled to participate therein at its own expense.  Except
as otherwise provided below, at the option of the Corporation, the Corporation,
alone or jointly with any other notified indemnifying party, shall be entitled
to assume the defense of any such Claim relating to Covered Events of which
Indemnitee notifies the Corporation, with counsel reasonably satisfactory to
Indemnitee.  After notice from the Corporation to Indemnitee of the
Corporation's decision to assume the defense of the Claim, the Corporation shall
not be liable to Indemnitee under this Agreement for any Expenses subsequently
incurred by Indemnitee in connection with the defense of the Claim other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ counsel in such Claim but the Expenses in
connection with employment of such counsel shall be borne by Indemnitee unless
(i) the employment of such counsel by Indemnitee has been authorized by the
Corporation, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such Claim, or (iii) the Corporation shall not within sixty (60)
days in fact have employed counsel to assume the defense of such Claim, in each
of which cases the Expenses in connection with employment of Indemnitee's
counsel shall be borne by the Corporation.  The Corporation shall not be
entitled to assume the defense of any Claim relating to Covered Events as to
which Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Indemnitee in the course of defense of such
Claim.

6.2.3.                  The Corporation shall have no obligation under this
Agreement with respect to any amounts paid, or to be paid, in settlement of any
Claim relating to any Covered Event without the express prior written consent of
the Corporation to any related settlement.  In no event shall the Corporation
authorize any settlement imposing any liability or other obligations on
Indemnitee without the express prior written consent of Indemnitee.  Neither the
Corporation nor Indemnitee shall unreasonably withhold consent to any proposed
settlement.

-9-

--------------------------------------------------------------------------------


Section 7.    Advancements; Determinations; and Payments

7.1.            Advancement of Expenses.

7.1.1.                  To obtain advancement of Expenses under this Agreement,
Indemnitee shall submit to the Corporation a written request for such
advancement, together with such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to such advancement.  Indemnitee must also
furnish to the Corporation a written affirmation of his good faith belief that
(a) he has conducted himself in good faith and (1) that he reasonably believed
(A) in the case of conduct in his Official Capacity with the Corporation or any
Subsidiary, that his conduct was in the Corporation's or such Subsidiary's best
interests; and (B) in all other cases, that his conduct was at least not opposed
to the Corporation's or such Subsidiary's best interests; and (C) in the case of
any criminal proceeding, that he had no reasonable cause to believe his conduct
was unlawful, or (2) that the Claim involved conduct for which indemnification
has been made permissible or obligatory under a provision of the applicable
Charter, or that (b) the Claim involves conduct for which liability has been
eliminated under a provision of the applicable Charter, as authorized by
applicable law.  In addition, Indemnitee must furnish to the Corporation a
written undertaking to repay the advance if it is ultimately determined that he
is not entitled to indemnification.  Advances shall be made without regard to
Indemnitee's ability to repay the advance and without regard to Indemnitee's
ultimate entitlement to indemnification under the provisions of this Agreement. 
Indemnitee's obligation to repay the Corporation for advances shall be unsecured
and no interest shall be charged thereon.  Advances shall include any and all
reasonable Expenses incurred by Indemnitee in pursuing an action to enforce this
right of advancement.

7.1.2.                  If requested by Indemnitee, in accordance with Section
7.1.1 hereof, the Corporation shall advance to Indemnitee, no later than thirty
(30) days following any such request, any and all Expenses for which advancement
has been requested in accordance with Section 7.1.1 hereof.

7.2.            Determination of Indemnification; Appeal.

7.2.1.                  To obtain indemnification under this Agreement,
Indemnitee shall submit to the Corporation a written request, together with such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.

-10-

--------------------------------------------------------------------------------


7.2.2.                  Prior to any Change in Control, the Person or Persons
who shall determine whether and to what extent Indemnitee is entitled to
indemnification (the "Reviewing Party") shall be (i) if there are two (2) or
more Disinterested Directors, the Board acting by a majority vote of all the
Disinterested Directors, a majority of whom shall for such purposes constitute a
quorum, or by a majority of the members of a committee of two (2) or more
Disinterested Directors appointed by such a vote; (ii) Special Legal Counsel
selected: (A) if there are fewer than two (2) Disinterested Directors, by the
Board, in which selection Directors who do not qualify as Disinterested
Directors may participate; or (B) by a majority vote of Disinterested Directors,
a majority of whom shall for such purposes constitute a quorum; or (iii) the
shareholders of the Corporation (if submitted by the Board) but shares of stock
owned by or voted under the control of any Indemnitee who is at the time party
to the Claim may not be voted.  The Corporation shall notify Indemnitee in
writing of such determination no later than two (2) business days thereafter. 

7.2.3.                  After a Change in Control, the Reviewing Party shall be
Special Legal Counsel selected in the manner set forth in clause (ii) of the
first sentence in Section 7.2.2 hereof and approved by Indemnitee (which
approval shall not be unreasonably withheld).  With respect to all matters
arising after a Change in Control concerning the rights of Indemnitee to
indemnification under this Agreement (including the determinations required in
the context of Section 10 of this Agreement) or any other agreement or under
applicable law, the Charter or the by-laws of the Corporation or any applicable
Subsidiary now or hereafter in effect relating to indemnification for Claims
arising out of Covered Events, the Corporation shall seek legal advice only from
such Special Legal Counsel.  Such Special Legal Counsel, among other things,
shall render its written opinion to the Corporation and Indemnitee as to whether
and to what extent Indemnitee should be permitted to be indemnified under
applicable law.  The Corporation agrees to pay the reasonable fees of such
Special Legal Counsel and indemnify fully such Special Legal Counsel against any
and all expenses (including attorneys' fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the engagement of such
Special Legal Counsel pursuant hereto.

7.2.4.                  If a determination is made, in accordance with Section
7.2.2 or 7.2.3 hereof, that Indemnitee is entitled to all or a portion of the
requested indemnification, payment to Indemnitee shall be made within thirty
(30) days after such determination.

7.2.5.                  If (i) no determination of entitlement to
indemnification shall have been made within thirty (30) days after Indemnitee
has made a request in accordance with Section 7.2.1 hereof, (ii) payment of
indemnification pursuant to Section 7.2.4 hereof is not made within thirty (30)
days after a determination has been made that Indemnitee is entitled to
indemnification, (iii) it is determined pursuant to Section 7.2.2 or 7.2.3
hereof that Indemnitee is not entitled to indemnification under this Agreement
or is only entitled to a portion of such indemnification, or (iv) Indemnitee has
not received advancement of Expenses within thirty (30) days after making such a
request in accordance with Section 7.1 hereof, Indemnitee shall have the right
to enforce the indemnification rights under this Agreement by commencing
litigation in any court of competent jurisdiction in the State of Idaho seeking
an initial determination by the court or challenging any determination made in
accordance with Section 7.2.2 or 7.2.3 hereof or any aspect thereof.  Any
determination made in accordance with Section 7.2.2 or 7.2.3 hereof not
challenged by Indemnitee on or before the first anniversary of the date of the
determination shall be binding on the Corporation and Indemnitee.  The remedy
provided for in this Section 7.2.5 shall be in addition to any other remedies
available to Indemnitee in law or equity.

Section 8.    Indemnification for Expenses Incurred in Enforcing Rights

-11-

--------------------------------------------------------------------------------


8.1.            The Corporation shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall advance such Expenses to
Indemnitee, that are incurred by Indemnitee in connection with any Claim
asserted against or action brought by Indemnitee for (i) enforcement of this
Agreement, (ii) indemnification of Expenses or Expense advances by the
Corporation under this Agreement or any other agreement or under applicable law,
the Charter or the bylaws of the Corporation or any applicable Subsidiary now or
hereafter in effect relating to indemnification for Claims arising out of
Covered Events, and/or (iii) recovery under the D & O Insurance.  The
advancement of Expenses under this Section 8.1 shall be governed by Section 7.1
hereof.

Section 9.    Burden of Proof and Presumptions

9.1.            Burden of Proof.  To the maximum extent permitted by applicable
law in making a determination with respect to entitlement to indemnification or
advancement of Expenses hereunder, it shall be presumed that Indemnitee is
entitled to indemnification or advancement of Expenses under this Agreement if
Indemnitee has submitted a request for indemnification or a request for
advancement of Expenses in accordance with Section 7.2.1 or 8.1 hereof, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making of any determination in accordance with Section
7.1.1, 7.2.2, 7.2.3 or 8.1 of this Agreement contrary to that presumption.

9.2.            Plea of Nolo Contendere.  The termination of any Claim by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
affect adversely either the right of Indemnitee to indemnification under this
Agreement or the presumptions to which Indemnitee is otherwise entitled pursuant
to the provisions of this Agreement nor create a presumption that Indemnitee did
not meet any particular standard of conduct or have a particular belief or that
a court has determined that indemnification is not permitted by applicable law.

9.3.            Employee Plans.  If Indemnitee is serving an employee benefit
plan at the request of the Corporation or a Subsidiary, Indemnitee's conduct
with respect to the plan for a purpose he reasonably believed to be in the best
interests of the participants in, and the beneficiaries of, the plan shall be
deemed to be not opposed to the best interests of the Corporation or the
Subsidiary.

Section 10.    Establishment of Trust

-12-

--------------------------------------------------------------------------------


In the event of a Change in Control, the Corporation shall, upon written request
by Indemnitee, create a trust (the "Trust") for the benefit of Indemnitee and
from time to time upon written request of Indemnitee shall fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for, participating in, and/or defending any Claim relating to a
Covered Event.  The amount or amounts to be deposited in the Trust pursuant to
the foregoing funding obligation shall be determined by the Reviewing Party. 
The terms of the Trust shall provide that (i) the Trust shall not be revoked or
the principal thereof invaded, without the written consent of the Indemnitee,
(ii) the trustee shall advance, within thirty (30) days of a request by
Indemnitee, any and all Expenses to Indemnitee (and Indemnitee hereby agrees to
repay the Trust under the same circumstances for which Indemnitee would be
required to repay the Corporation under Section 7.1.1 hereof), (iii) the Trust
shall continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement, and (v) all unexpended funds in the Trust shall revert to the
Corporation upon a final determination by the Reviewing Party or a court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement.  The trustee shall be a bank or
trust company chosen by the Corporation and reasonably satisfactory to
Indemnitee.  Nothing in this Section 10 shall relieve the Corporation of any of
its obligations under this Agreement.  All income earned on the assets in the
Trust shall be reported as income by the Corporation for federal, state, local,
and foreign tax purposes.  The Corporation shall pay all costs of establishing
and maintaining the Trust and shall indemnify the trustee against any and all
expenses (including attorneys' fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.  If a Trust is created pursuant to this Section 10
and, thereafter, pursuant to the last paragraph of Section 2.4 hereof, the
Change in Control is deemed not to have occurred, as soon as practicable after
the Change in Control is deemed not to have occurred the Trust shall be revoked
and any Trust funds shall revert to the Corporation (this Agreement constituting
the Indemnitee's written consent to such revocation and reversion).  Indemnitee
agrees to cooperate and to take any actions as may reasonably be requested by
the Corporation or the trustee of the Trust in connection with the revocation of
the Trust and/or reversion of Trust funds pursuant to the preceding sentence.

Section 11.    Subrogation

In the event of any payment under this Agreement to or on behalf of Indemnitee,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery in Indemnitee against any Person other than the Corporation
or Indemnitee in respect of the Claim giving rise to such payment.  Indemnitee
shall execute all papers reasonably required and shall do everything reasonably
necessary to secure such rights, including the execution of such documents
reasonably necessary to enable the Corporation effectively to bring suit to
enforce such rights.

Section 12.    Miscellaneous Provisions

12.1.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of (a) the Corporation, its successors and assigns
(including any direct or indirect successor by merger, consolidation, share
exchange or operation of law or by transfer of all or substantially all of its
assets) and (b) Indemnitee and the heirs, personal and legal representatives,
executors, administrators or assigns of Indemnitee.

-13-

--------------------------------------------------------------------------------


12.2.        Severability.  The provisions of this Agreement are severable.  If
any provision of this Agreement shall be held by any court of competent
jurisdiction to be invalid, void or unenforceable, such provision shall be
deemed to be modified to the minimum extent necessary to avoid a violation of
law and, as so modified, such provision and the remaining provisions shall
remain valid and enforceable in accordance with their terms to the fullest
extent permitted by law.

12.3.        Rights Not Exclusive; Continuation of Right of Indemnification.
 Nothing in this Agreement shall be deemed to diminish or otherwise restrict
Indemnitee's right to indemnification pursuant to any provision of the Charter
or bylaws of the Corporation or any Subsidiary, any agreement, vote of
shareholders or Disinterested Directors, applicable law or otherwise[ADD THE
FOLLOWING IF THIS AGREEMENT REPLACES AN EXISTING AGREEMENT--; provided, however,
that this Agreement shall supersede the Prior Agreement in its entirety and as
of the date of this Agreement Indemnitee shall have no further rights under the
Prior Agreement].  This Agreement shall be effective as of the date first above
written and continue in effect until no Claims relating to any Covered Event may
be asserted against Indemnitee and until any Claims commenced prior thereto are
finally terminated and resolved, regardless of whether Indemnitee continues to
serve as an Officer.

12.4.        Subsequent Amendments.  No amendment, termination or repeal of any
provision of the Charter or bylaws of the Corporation or any Subsidiary, or any
respective successors thereto, shall affect or diminish in any way the rights of
Indemnitee to indemnification, or the obligations of the Corporation, arising
under this Agreement, whether the alleged actions or conduct of Indemnitee
giving rise to the necessity of such indemnification arose before or after any
such amendment, termination or repeal.

12.5.        Notices.  Notices required under this Agreement shall be given in
writing and shall be deemed given when delivered in person or sent by certified
or registered mail, return receipt requested, postage prepaid.  Notices shall be
directed to the Corporation at its principal executive offices currently located
at 1221 West Idaho Street, Boise, Idaho 83702, Attention: Corporate Secretary,
and to Indemnitee at its address set forth below (or such other address as
either party may designate in writing to the other party).

12.6.        Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Idaho applicable to
contracts made and performed in such state without giving effect to the
principles of conflict of laws.

12.7.        Headings.  The headings of the Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

12.8.        Counterparts.  This Agreement may be executed in any number of
counterparts all of which taken together shall constitute one instrument.

12.9.        Modifications and Waivers.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall constitute, or be deemed to constitute, a waiver of any other provisions
hereof (whether or not similar) nor shall any such waiver constitute a
continuing waiver.

-14-

--------------------------------------------------------------------------------


12.10.    Period of Limitations.  No legal action shall be brought and no cause
of action shall be asserted by or on behalf of the Corporation or any Affiliate
of the Corporation against Indemnitee, Indemnitee's spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action.  Any claim or cause of action of the
Corporation or any Affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern.

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

Attest:

IDACORP, Inc.

 

By: __________________________________

       Name:  J. LaMont Keen

       Title:     President & Chief Executive Officer

____________________________________
Secretary: Thomas R. Saldin

 

Officer

_____________________________________

Name: 

-15-

--------------------------------------------------------------------------------